DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-9 and 11 directed to a species non-elected without traverse.  Accordingly, claims 6-9 and 11 have been cancelled.

Allowable Subject Matter
Claims 1-3, 5, 14-17, 19, and 21-23 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record teaches modifying computing resources based on the determination of user gazes on a window.  The closest prior art of record does not teach the combination of the limitations to include allocate an amount of computing resources shared between the first window and the second window, wherein a first portion of the amount of computing resources is allocated to the first window and a second portion of the amount of computing resources is allocated to the second window, .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055. The examiner can normally be reached Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 




/ANDREA N LONG/Primary Examiner, Art Unit 2175